Opinión disidente emitida por el
Juez Asociado Señor Negrón García.
“El Derecho se monta sobre la vida social misma, la fenomenología jurídica se integra por acaeceres arrancados del calendario cotidiano. El legislador quiere ir delante en sus previsiones, pero la fecundidad y heterogeneidad de los hechos les desborda.” F. Soto Nieto, Compromiso de Justicia, Madrid, Ed. Montecorvo, 1977, pág. 42.
Nuestra Constitución no erige una barrera infranqueable para la persecución del crimen. Cuando la propiedad pri-vada y la preciada intimidad sirven de instrumentos al delito, “detenerse ante esas fronteras de la personalidad equivaldría a la protección indebida del delito y del delin-cuente. En esta colisión de lo privado y lo público, la solución se entrega, con todas las garantías a la autoridad judicial encargada de perseguir y sancionar las transgresiones de la ley. Las garantías personales frente al arresto, el registro, la incautación y el allanamiento tienen su límite en la conducta criminal. Sólo para casos de sospecha fundada o sea cuando medie causa probable ... se concede a la autoridad judicial la facultad de expedir mandamientos de arresto y registro”. Informe de la Comisión de la Carta de Derechos, 4 Diario de Sesiones de la Convención Constituyente 2567-2568 (1951). La sentencia confirmatoria de este Tribunal frustra esa visión y encomienda de los autores de la Constitución.
H
En buena metodología adjudicativa inicialmente debe-mos trazar correctamente las coordenadas de este recurso.
*846Primero, no versa, como sugiere la opinión concurrente, sobre la “determinación de causa probable basada en la información obtenida de una tercera persona, es decir, de un informante”. Por ende, no “plantea un problema particular porque quien firma la declaración jurada no tiene conoci-miento personal de los hechos que le llevan a solicitar la orden de allanamiento”. Tampoco trata sobre un “declarante [que] meramente reporta la información que le proveyó un tercero, que no está ante el magistrado para poder ser exa-minado por éste, y quien no goza de la presunción de confia-bilidad que tiene, por ejemplo, un oficial del orden público que expone los hechos que él mismo ha observado”.
En consecuencia, huelga todo análisis en torno a la figura del confidente y los requisitos doctrinales aplicables para la expedición de una orden de allanamiento y registro. Por ser un ejercicio jurídico fútil y académico nos abstendremos de profundizar en ese tema.
Segundo, excluida la doctrina del confidente y sus con-tornos, la controversia se reduce a determinar la suficiencia de la declaración jurada prestada por el agente de la policía ante un magistrado. Tercero, en esta tarea, enfatizamos que no está en juego la credibilidad de dicho funcionario. Nadie ha cuestionado su veracidad. Tampoco la legitimidad de sus observaciones durante la investigación según plasmada en su declaración jurada. Cuarto, al aquilatar la suficiencia de los hechos, no sólo hemos de presumir la certeza de los mis-mos, sino dejar sentado que nuestra función estimativa se realiza no en virtud de la norma probatoria de “duda razo-nable”, sino en una fundada causa probable. Y quinto, no deben confundirse ni traerse a colación precedentes judi-ciales en que se evalúan intervenciones directas de la Policía sin antes acudirse a un magistrado.
II
El trasfondo fáctico que nutre el recurso es sencillo. Tiene su génesis en una confidencia anónima recibida por la *847Policía, en el sentido de que los “hermanos Luis y Jaime Martínez Martí c/p Los Gorilas, residentes en la Calle Coballes Gandía #129 de Hatillo, Puerto Rico están trafi-cando con drogas y tienen armas en sus residencias”. Ello movió a que se asignara al agente de la policía José A. Vélez Montano, de la División de Inteligencia Criminal de Are-cibo, su investigación. A tal efecto, el 18 de octubre de 1983, éste se trasladó a Hatillo. Durante cuatro (4) días mantuvo una estrecha vigilancia a la citada residencia. A base de sus observaciones directas acudió ante un magistrado y obtuvo una orden de allanamiento. En lo pertinente, su declaración jurada expuso:
Como a eso de las 12:00 M.D. llegó a la residencia antes men-cionada un individuo trigueño, de afro, como de 5'7" de esta-tura, como de 150 libras de peso, el cual vestía pantalón mahón azul, T-shirt azul y tenis, entró a la planta baja de la residencia saliendo como a los 10 minutos con una bolsa de papel estraza en sus manos marchándose del lugar. Ese mismo día a eso de la 1:30 P.M. llegaron a la misma 2 individuos en un auto Toyota 1.8 color azul, modelo 1982-83, la tablilla no visible desde el puesto de observación. Uno de los individuos se bajó del auto y se dirigió a la residencia y subió a la segunda planta regresando rápidamente al auto. El otro individuo le entregó unos billetes y éste volvió a subir a la residencia. Este indivi-duo es blanco, como de 5'7" de estatura, 160 libras de peso aproximado, pelo lacio negro. Volvió a bajar de la residencia como a los 5 minutos con una bolsa de papel estraza en sus manos montándose en el auto marchándose del lugar. A eso de las 3:00 P.M. me retiré del lugar.
El día 21 de octubre de 1983, en horas de la mañana volví a establecer la vigilancia a la residencia antes mencionada. A eso de las 12:10 P.M. llegó a la misma un individuo a pie, el cual es blanco, como de 5'5" de estatura, como de 130 libras de peso, pelo lacio castaño, el cual vestía pantalón verde, camisa crema y entró a la residencia antes mencionada saliendo como a los 10 minutos de la residencia. A eso de las 4:00 P.M. me retiré del lugar. El día 24 de octubre de 1983 volví a esta-blecer la vigilancia en horas de la tarde. A eso de las 3:00 P.M. llegó a la misma una mujer como de 5 pies de estatura, 100 *848libras de peso, pelo negro ondulado, la cual vestía pantalón negro, blusa negra, y sandalias. Subió a la segunda planta saliendo como a los diez minutos marchándose del lugar. El día 31 de octubre de 1983, en horas de la mañana volví a esta-blecer la vigilancia. A eso de las 9:00 A.M. llegó a la misma un individuo negro, como de 5'6" de estatura, como de 140 libras de peso, el cual vestía pantalón rojo, camisa crema, y entró a la planta baja de la residencia saliendo como a los 10 minutos retirándose del lugar.
Las probabilidades de que se estuviera violando la ley según lo apreció el agente y evaluó el magistrado fueron co-rrectas. La orden rindió frutos criminosos. Al ser diligen-ciada se ocuparon cuatro (4) bolsas plásticas conteniendo picadura de marihuana, diez (10) cigarrillos de marihuana, un (1) revólver cargado, $1,558.50 en efectivo y propiedad mueble hurtada.
Como resultado, Jaime y Luis, de apellidos Martínez Martí, y Sonia Rivera González, fueron acusados de infrin-gir el Art. 401 de la Ley de Sustancias Controladas, el Art. 6 de la Ley de Armas y el Art. 168 del Código Penal (recibo de bienes apropiados ilegalmente).
Sin embargo, ante el Tribunal Superior, Sala de Arecibo, solicitaron exitosamente la supresión de la evidencia a base de que la declaración jurada para obtener la orden de alla-namiento era insuficiente y los hechos observados por el agente “totalmente inocentes”.
A solicitud del Procurador General, mediante trámite de mostrar causa, revisamos.
h — I 1 — 1 1 — 1
Bajo la Sec. 10 del Art. II de la Constitución del Estado Libre Asociado, los hechos que directamente observó, y en su oportunidad presentó el agente Vélez Montano al magis-trado, fueron suficientes y justificativos de la orden de alla-namiento. Satisfacen plenamente el requisito constitucional de “causa probable”.
*849El concepto “causa probable” es uno de amorfos linderos. No es ni puede ser de carácter estático. No puede aprisio-narse a determinado tiempo o espacio. Resiste todo intento de definición absoluta y apriorística. A tal efecto nuestra jurisprudencia ha reconocido que el “criterio o medida para juzgar si existe causa probable no puede expresarse en términos rígidos y absolutos: la cuestión estriba en deter-minar si los hechos y las inferencias que se derivan de los mismos, a juicio de una persona prudente y razonable, bas-tan para creer que se está cometiendo o se ha cometido el delito por el cual la ley autoriza la expedición de una orden de allanamiento”. Pueblo v. Rivera, 79 D.P.R. 742, 746-747 (1956). En dicho caso refrendamos además el siguiente len-guaje: “Cuando nos referimos a causa probable ... actuamos a base de probabilidades. Estas no son cuestiones técnicas; se trata de consideraciones prácticas y reales que surgen en la vida cotidiana a base de las cuales actúan hombres pru-dentes y razonables y no técnicos en derecho.” (Cita tomada de Brinegar v. United States, 338 U.S. 160, 175 (1949).) Id., pág. 747.
En Pueblo v. Tribunal Superior, 91 D.P.R. 19, 25 (1964), citando otros tribunales dijimos: “Al determinar que es causa probable no estamos llamados a establecer si la ofensa que se imputa fue verdaderamente cometida. Nos concierne sólo la cuestión de si el deponente tuvo base razonable, al momento de prestar su declaración jurada y haberse librado la orden de registro, para creer que se estaba violando la ley en el lugar a ser allanado; y si los hechos aparentes que se desprenden de la declaración jurada son de tal naturaleza que una persona prudente y razonable pudiera creer que se ha cometido la ofensa imputada, hay la causa probable que justifica la expedición de una orden.” (Cita tomada de Dumbra v. United States, 268 U.S. 435, 441 (1925).
Y en Pueblo v. Bogard, 100 D.P.R. 565, 570-571 (1972), indicamos “que en casos sobre allanamientos y registros no *850se requiere una interpretación técnica y restringida de la declaración del agente”.
No obstante esa clara trayectoria jurisprudencial, una vez más el mandato constitucional ha sido mal interpretado. Se imponen exigencias férreas. Se ha olvidado que la subor-dinación de la autoridad policial al Poder Judicial se creó para la protección de los derechos del ciudadano en evitación de arbitrariedades de la Policía. Aún así, la intervención del magistrado en esa etapa no es para determinar más allá de duda razonable la culpabilidad de una persona. Sucede que a menudo se confunden los conceptos y se anulan órdenes válidas bajo esa premisa inarticulada. Es un error. La fun-ción judicial se circunscribe a si existe o no causa probable. Para arribar a esa conclusión, “[b]asta con que el magis-trado pueda razonablemente creer que es probable que se está violando la ley. Por eso es que lo que va a determinar el magistrado se llama causa probable; no es causa segura”. (Énfasis nuestro y escolio omitido.) Pueblo v. Tribunal Superior, supra, pág. 38. Causa probable no es sinónimo de certeza matemática. Por probable, “[djícese de aquello que hay buenas razones para creer que se verificará o sucederá”. Diccionario de la Lengua Española, 19na ed., Madrid, Ed. Espasa-Calpe, 1970, pág. 1067. En resumen, la causa probable contemplada por la Constitución es una de sentido común fundada en la totalidad de las circunstancias. Su naturaleza es esencialmente pragmática. No es teórica ni abstracta.
Bajo esta premisa, pecaríamos de ingenuos al catalogar de inocentes las percepciones del policía Vélez Montano. En su ánimo prevenido —como debe ser toda labor investigativa policial— ciertamente las actividades que observó, a la luz de su experiencia e inferencias razonables, eran lo suficien-temente sospechosas como para acudir ante un magistrado a solicitar una determinación de causa probable. Para el fun-cionario judicial existía la necesaria prueba, directa y circunstancial, para expedirla. Nos explicamos.
*851Es profusa la literatura basada en estudios empíricos sobre el fenómeno de la marihuana en sus múltiples facetas. Pueblo v. Ortiz Pepín, 105 D.P.R. 547, 554 (1977). Tomamos conocimiento judicial de que en transacciones ilícitas existe un patrón de conducta típico, análogo en cierto modo, al de una actividad comercial legal. Se entiende. Después de todo, en el fondo se trata de una compraventa. Intervienen unas personas que consienten. Además se desembolsa dinero en efectivo. Pero la analogía no se detiene ahí. Si la mercancía es bastante (media libra o más), de ordinario se entrega en una envoltura en particular. El método predilecto de empaque es la bolsa de papel de estraza. (1) La explicación es sencilla. Dichas bolsas son las más económicas y accesibles. Comúnmente son usadas por los comercios y colmados del país en general. De ese modo astuto, rutinariamente se logra encubrir el delito. Además, ello le imprime el sello de legi-timidad a lo que no es una actividad inocente.
Teniendo en mente y aplicando al caso de autos esta rea-lidad, advertimos que la utilización de bolsas de estraza, el intercambio de dinero en efectivo y el movimiento extraño de los visitantes —según narrados por el agente Vélez Montano— sugerían y podían evaluarse de dos maneras: “inocentes” o por el contrario altamente sospechosos, suscep-tibles de encajar, en lo indispensable, en ese perfil criminoso. En este sentido estamos ante un caso fronterizo capaz de una u otra apreciación.
Respetamos los criterios que apoyan la primera. Sin embargo, nos inclinamos —al igual que el agente y el juez instructor— a mirar la actividad suspicazmente criminosa. No debe extrañar a nadie. Según el jurista Soto Nieto, en “la psicología del Juez, paradógicamente, se trenzan y entretejen la pasionidad y la iniciativa, la confianza y la suspicacia ...”, *852op. cit, pág. 42. Bajo esta óptica, ¿por qué negarle validez constitucional al ejercicio de la facultad discrecional del juez instructor que encontró causa probable al estimarla sospe-chosa? ¿Por qué como juez instructor en lo penal, maniatar su discernimiento, imaginación e intelecto a la tesis de actos inocentes? ¿Puede tacharse de irrazonable esa determi-nación judicial? ¿Es justa? “Podemos afirmar que nada que no sea razonable puede ser justo; y que nada será justo si no es razonable.” (Escolio omitido.) J. E. Leonetti, El llamado “mundo jurídico” y la realidad, Rev. Jur. Argentina La Ley 363, 364 (1984-A).
Varios indicadores y elementos racionales y razonables han movido nuestra consciencia judicial. Al exponerlos es oportuno recordar que “[sjiempre es difícil saber lo que es justo, pero siempre se puede intentar ser sincero”. Michael Ashe, de la novela Gina, citado por Soto Nieto, op. cit, pág. 22.
La actividad se desarrolló en una residencia. No existía negocio u otro establecimiento comercial que justificara la inusitada entrada y salida de personas en aparente tráfico mercantil. Desde el primer día, el agente Vélez Montano se percató del comportamiento suspicaz de unas personas que realizaban unas transacciones con dinero. Como resultado se entregaba la “mercancía” en bolsas de estraza. Esos movi-mientos de entrada y salida e intercambio duraban escasos minutos. “Cada delito tiene unas características externas, una manera de realizarse, que lo proyectan visualmente, tipifican la circunstancia delictiva y dirigen el raciocinio hacia la concreción de motivos” para causa probable. Pueblo ex rel. E.P.P., 108 D.P.R. 99, 101 (1978). Los actos descritos en la declaración jurada, unidos a las inferencias suscepti-bles de hacerse, corresponden a uno de los múltiples modus operandi conocidos por los policías en que se desenvuelve el tráfico ilícito de sustancias controladas, y los usos y costum-bres de los infractores. La Policía no viene obligada a cerrar los ojos para dejar de ver lo que es visible. Pueblo v. Bogard, *853supra, pág. 572. Tampoco a olvidar y dejar de aplicar la experiencia acumulada o a desarrollar una miopía intelec-tual.
Por ello no alcanzamos a comprender la lógica que re-clama como inocentes —por vía de interrogantes— el que allí el agente Vélez Montano sospechara una actividad clan-destina bajo la hipótesis de que los hechos ocurrieron a plena luz del día en una residencia. ¿Desde cuándo la con-ducta delictiva acontece sólo durante horas de la noche? El delito, en particular el asociado al vicio de fumar marihuana y demás sustancias controladas, no tiene un horario regular y definitivo. Más aún, ¿desde cuándo es necesario que un agente conozca previamente a unas personas para mali-ciarse la probable comisión de delito en una residencia? “La dinámica de la conducta delictiva, aunque diferente en sus protagonistas, medios y en un sinnúmero de circunstancias, presenta en el fondo características básicas comunes. Lo importante es detectar cuándo esas discrepancias, producto de las diferencias humanas, están presentes en determinada actuación.” Pueblo v. Espinet Pagán, 112 D.P.R. 531, 537 (1982).
> HH
Para ultimar, opinamos que en este caso, frente a la malicia, taimería e inventiva delictiva en el tráfico de dro-gas, imponemos injustificadamente a la Policía serias res-tricciones a su imaginación y capacidad de acción. Nuestra sentencia, si constituye derecho, es torcido. Es ajeno a las realidades de la sociedad en que opera. No cumple las necesi-dades del Puerto Rico de hoy, Pueblo v. Batista Montañez, 113 D.P.R. 307 (1982). Cabe recordar la siguiente admo-nición: “El Derecho no se produce y realiza en abstracto, desligado de los estímulos que la vida y la diaria experiencia le acarrean. Son las acciones de los hombres, sus cuitas y sus esperanzas, las que ocupan las previsiones del legislador. Asesorar a aquéllos, prescribirles normas de conducta, de-*854finir sus derechos en liza, y utilizar para ello fórmulas que puedan parecerles esotéricas o abstractas, resulta tan ilógico como la conducta de aquellos médicos a que se refiere Osso-rio, que seguían hablando y recetando en latín cuando ya nadie entendía este idioma.” Soto Nieto, op. cit., pág. 254.
-O—

(1) El papel de estraza se define como “muy basto, áspero, sin cola y sin blan-quear”. Diccionario de la Lengua Española, 19na ed., Madrid, Ed. Espasa-Calpe, 1970, pág. 972.